UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1201


ALFREDO HERRERA-REYES,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 25, 2016               Decided:   November 3, 2016


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Chris E. Greene, GREENE & ASSOCIATES, INC., Charlotte, North
Carolina,   for  Petitioner.    Briena   L.   Strippoli,   Senior
Litigation   Counsel,  Benjamin  C.   Mizer,   Principal   Deputy
Assistant   Attorney  General,  Keith   I.   McManus,   Assistant
Director, Civil Division, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alfredo     Herrera-Reyes,      a    native      and     citizen     of   Mexico,

petitions for review of an order of the Board of Immigration

Appeals dismissing his appeal of the Immigration Judge’s denial

of his application for cancellation of removal.                      Herrera-Reyes

challenges      the   Board’s   finding        that   he    failed   to    establish

exceptional and extremely unusual hardship to his United States

citizen   son    so   as   to   qualify       for   relief.      Because       we   lack

jurisdiction to review this finding and Herrera-Reyes has not

raised any constitutional claims or questions of law, we dismiss

the petition for review for the reasons stated by the Board.                         In

re Herrera-Reyes (B.I.A. Feb. 3, 2016); see Sorcia v. Holder,

643 F.3d 117, 124-25 (4th Cir. 2011) (finding no jurisdiction to

review discretionary denial of cancellation of removal absent

constitutional claim or question of law).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DISMISSED




                                          2